         Case 19-05177-JMC-13                      Doc       Filed 05/08/20         EOD 05/08/20 20:18:04                     Pg 1 of 6
 Fill in this information to identify the case:

 Debtor 1          Pamela   Sue Bloss
                   __________________________________________________________________

 Debtor 2              ________________________________________________________________
 (Spouse, if filing)

                                         __________
 United States Bankruptcy Court for the: Southern District     of __________
                                                           of Indiana
                                                      District

 Case number           1:19-bk-05177-JMC-13
                       ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                           12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                              U.S. Bank Trust National Association,
                   as Trustee of the Igloo Series IV Trust
 Name of creditor: _______________________________________                                                      3
                                                                                    Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                             Date of payment change:
 identify the debtor’s account:                         ____0986
                                                            ____ ____ ____          Must be at least 21 days after date       06/01/2020
                                                                                                                              _____________
                                                                                    of this notice


                                                                                    New total payment:                                457.74
                                                                                                                              $ ____________
                                                                                    Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                                     207.87
                   Current escrow payment: $ _______________                     New escrow payment:                    222.42
                                                                                                              $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q No
      q Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                   attached, explain why: _______________________________________________________________________________
                   __________________________________________________________________________________________________

                   Current interest rate:       _______________%                 New interest rate:           _______________%

                   Current principal and interest payment: $ _______________     New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                   New mortgage payment: $ _______________


Official Form 410S1                                         Notice of Mortgage Payment Change                                              page 1
          Case 19-05177-JMC-13                             Doc         Filed 05/08/20          EOD 05/08/20 20:18:04                   Pg 2 of 6


Debtor 1         Pamela     Sue Bloss
                 _______________________________________________________                        Case number         1:19-bk-05177-JMC-13
                                                                                                              (if known) _____________________________________
                 First Name      Middle Name              Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û /s/ Michelle R. Ghidotti-Gonsalves, Esq.
     _____________________________________________________________
     Signature
                                                                                                Date     05/08/2020
                                                                                                         ___________________




 Print:             Michelle  R. Ghidotti-Gonsalves
                    _________________________________________________________                   Title   Agent  for Secured Creditor
                                                                                                        ___________________________
                    First Name                      Middle Name         Last Name



 Company            Ghidotti Berger, LLP
                    _________________________________________________________



 Address            1920  Old Tustin Avenue
                    _________________________________________________________
                    Number                 Street

                    Santa Ana                        CA     92705
                    ___________________________________________________
                    City                                                State       ZIP Code



 Contact phone      949-427-2010
                    ________________________                                                            bknotifications@ghidottigberger.com
                                                                                                Email ________________________




Official Form 410S1                                                   Notice of Mortgage Payment Change                                              page 2
Case 19-05177-JMC-13       Doc     Filed 05/08/20     EOD 05/08/20 20:18:04         Pg 3 of 6

                                                           CASE NO.: 1:19-bk-05177-JMC-13


                                 CERTIFICATE OF SERVICE
          On May 8, 2020, I served the foregoing document described as Notice of Mortgage
    Payment Change on the following individuals by electronic means through the Court’s
    ECF program:
    COUNSEL(S) FOR DEBTOR(S)

    Jess M. Smith, III            bkeast@tomscottlaw.com, tsaecfbackup@gmail.com,
                                  smith.jr57721@notify.bestcase.com,
                                  r57721@notify.bestcase.com

    TRUSTEE(S) COUNSEL(S)

    John Morgan Hauber            ecfmail1@hauber13.com, ecfmail@hauber13.com,
    U.S. Trustee                  Ustpregion10.in.ecf@usdoj.gov

            I declare under penalty of perjury under the laws of the United States of America
    that the foregoing is true and correct.
                                                         /s/ Ricardo Becker
                                                             Ricardo Becker

            On May 8, 2020, I served the foregoing documents described as Notice of Transfer
    of Claim on the following individuals by depositing true copies thereof in the United States
    mail at North Miami Beach, FL enclosed in a sealed envelope, with postage paid, addressed
    as follows:
     Debtor
     Pamela Sue Bloss
     4610 N. Hartman Drive
     Indianapolis, IN 46226

            I declare under penalty of perjury under the laws of the United States of America
    that the foregoing is true and correct.
                                                         /s/ Ricardo Becker
                                                             Ricardo Becker
              Case 19-05177-JMC-13                  Doc       Filed 05/08/20            EOD 05/08/20 20:18:04                  Pg 4 of 6
                                                          SN Servicing Corporation                    Final
                                                             323 FIFTH STREET
                                                            EUREKA, CA 95501
                                                         For Inquiries: (800) 603-0836
                                             Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: May 01, 2020

     PAMELA S BLOSS                                                                                            Loan:
     4610 N HARTMAN DR                                                                       Property Address:
     INDIANAPOLIS IN 46226                                                                   4610 NORTH HARTMAN DRIVE
                                                                                             INDIANAPOLIS, IN 46226



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from Feb 2020 to May 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Jun 01, 2020:                  Escrow Balance Calculation
 Principal & Interest Pmt:                 235.32                  235.32                   Due Date:                                       Oct 01, 2018
 Escrow Payment:                           207.87                  222.42                   Escrow Balance:                                   (4,311.68)
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                        4,157.40
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                       0.00
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                         ($154.28)
 Total Payment:                              $443.19                    $457.74



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                              Starting Balance                       0.00      (4,639.36)
     Feb 2020                          182.52                               *                                        0.00      (4,456.84)
     Mar 2020                          182.52                               *                                        0.00      (4,274.32)
     Apr 2020                          182.52                               *                                        0.00      (4,091.80)
     Apr 2020                                                        219.88 * County Tax                             0.00      (4,311.68)
                                                                              Anticipated Transactions               0.00      (4,311.68)
     May 2020                    4,157.40                                                                                        (154.28)
                          $0.00 $4,704.96               $0.00       $219.88

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.


     Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
     Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
     account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
     silent on this issue.




                                                                                                                                            Page 1
       Case 19-05177-JMC-13                   Doc SN
                                                   Filed 05/08/20
                                                     Servicing          EOD 05/08/20 20:18:04
                                                               Corporation                Final Pg 5 of 6
                                                   For Inquiries: (800) 603-0836
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: May 01, 2020

 PAMELA S BLOSS                                                                                                  Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                               (154.28)      1,559.45
Jun 2020                222.42                                                                            68.14       1,781.87
Jul 2020                222.42                                                                           290.56       2,004.29
Aug 2020                222.42                                                                           512.98       2,226.71
Sep 2020                222.42                                                                           735.40       2,449.13
Oct 2020                222.42                                                                           957.82       2,671.55
Nov 2020                222.42       2,237.00            Homeowners Policy                            (1,056.76)        656.97
Nov 2020                               212.13            County Tax                                   (1,268.89)        444.84
Dec 2020               222.42                                                                         (1,046.47)        667.26
Jan 2021               222.42                                                                           (824.05)        889.68
Feb 2021               222.42                                                                           (601.63)      1,112.10
Mar 2021               222.42                                                                           (379.21)      1,334.52
Apr 2021               222.42                                                                           (156.79)      1,556.94
May 2021               222.42          219.88            County Tax                                     (154.25)      1,559.48
                    $2,669.04       $2,669.01

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
 Your escrow balance contains a cushion of 444.84. A cushion is an additional amount of funds held in your escrow
 balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
 Federal law, your lowest monthly balance should not exceed 444.84 or 1/6 of the anticipated payment from the account,
 unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
 this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is (154.28). Your starting
balance (escrow balance required) according to this analysis should be $1,559.45. This means you have a shortage of 1,713.73.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to do nothing.

 We anticipate the total of your coming year bills to be 2,669.01. We divide that amount by the number of payments expected during
 the coming year to obtain your escrow payment.




                                                                                                                                    Page 2
          Case 19-05177-JMC-13                Doc      Filed 05/08/20         EOD 05/08/20 20:18:04              Pg 6 of 6
    New Escrow Payment Calculation
    Unadjusted Escrow Payment                      222.42
    Surplus Amount:                                  0.00
    Shortage Amount:                                 0.00
    Rounding Adjustment Amount:                      0.00
    Escrow Payment:                               $222.42




   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




                                                                                                                            Page 3
